        Case 3:19-cv-01999-VLB Document 33 Filed 08/03/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT


JAMES EVERETT SHELTON,                        Case No. 3:19-cv-01999-VLB
individually and on behalf of all
persons and entities similarly
situated,
                                              Hon. Vanessa L. Bryant
                    Plaintiff,

       v.

REALGY, LLC,

                    Defendant.


               JOINT STIPULATION TO DISMISS WITH PREJUDICE

      The undersigned parties, by and through their respective counsel, hereby

agree and stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A) to the dismissal of the

Plaintiff’s claims against Realgy, LLC with prejudice. Each party will bear its own

attorney’s fees, costs, and expenses related to this action. No rights of any of the

putative class members are impacted through this dismissal.

DATED: August 3, 2020

Defendant Realgy, LLC                     Plaintiff James Everett Shelton

/s/ Ryan D. Watstein                      /s/ Anthony Paronich
Ryan D. Watstein (pro hac vice)           Paronich Law, P.C.
GA Bar No. 266019                         350 Lincoln St., Suite 2400
rwatstein@kcozlaw.com                     Hingham, MA 02043
Matthew A. Keilson (pro hac vice)         (508) 221-1510
GA Bar No. 216676                         anthony@paronichlaw.com
mkeilson@kcozlaw.com

KABAT CHAPMAN & OZMER LLP
171 17th Street NW, Suite 1550
Atlanta, Georgia 30363
Telephone: (404) 400-7300
Fax: (404) 400-7333
       Case 3:19-cv-01999-VLB Document 33 Filed 08/03/20 Page 2 of 3




and

Lynch Traub Keefe & Errante

Marisa A. Bellair, Esq.
Garrett A. Denniston, Esq.
52 Trumbull Street
New Haven, CT 06510
Email: mbellair@ltke.com
Email: gdenniston@ltke.com
Telephone: (203)787-0275
Fax: (203)-401-3343
        Case 3:19-cv-01999-VLB Document 33 Filed 08/03/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that on August 3, 2020, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF System which will send

notification of such filing to all counsel and parties of record.

                                              /s/ Anthony Paronich
